Citation Nr: 1751003	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  17-30 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active service from March 1943 to March 1946.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in equipoise as to whether current bilateral hearing loss is etiologically related to noise exposure during military service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017).

In his April 2014 claim and his June 2017 substantive appeal, the Veteran has indicated that hearing loss began during service and still exists today.

With respect to element (1), a current disability, VA examinations from February 2015, August 2015, and August 2017 collectively reflect a level of hearing impairment consistent with a hearing loss disability as defined under 38 C.F.R. § 3.385.  Therefore, element (1) has been satisfied.

With respect to element (2), in-service incurrence, the available service treatment records reflect that only whispered voice testing was conducted during the Veteran's separation from service.  Whispered voice tests cannot be considered as reliable evidence that hearing loss did or did not occur.  M21-1.III.iv.4.B.4.g.; see also August 2015 VA Examination (noting whispered voice tests are not valid).  Nevertheless, during the course of his appeal, the Veteran has reported in-service noise exposure from aircraft.  His duties as a radar mechanic exposed him to moderate amounts of noise.  See VA Manual M21-1.III.iv.4.B.4.e.  This exposure satisfies element (2).

With respect to element (3), a link between the current condition and the in-service incurrence, the Veteran underwent three VA examinations during the course of his claim.  A February 2015 examiner could not opine on the etiology of hearing loss, noting that left ear hearing was possibly affected by the presence of excessive ear wax.  However, in the section of the examination report addressing tinnitus, he indicated that hearing loss happened while in service.

An August 2015 examiner also stated that an opinion could not be provided without resorting to speculation, noting that pure tone thresholds were not recorded during service and that the available whispered voice tests were not valid.  However, she went on to state that both the Veteran's military experience and his history of civilian employment working in a factory put him at risk for hearing loss.  She concluded that military service may have contributed to loss and civilian employment may have exacerbated it.

An August 2017 examiner stated that hearing loss today was not indicative of noise induced hearing loss from 71 years ago.  She noted that the Veteran exited service with a normal whisper test, and had reported being around aircraft sometimes when they would take off, which was not consistent exposure to excessive noise.  In contrast, his civilian work in a factory setting for 30 years exposed him to more consistent noise and for more hours in a day.  He also reported an onset of hearing loss as about 10 years ago.  She concluded that current hearing loss was more likely a combination of age and noise exposure from his civilian job.

"The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In this case, there are deficiencies with the medical opinions obtained in this case.  The February 2015 opinion stated that hearing loss happened while in service, but does not provide any additional explanation, and separately stated that an opinion could not be provided without speculation.  The August 2015 opinion states that noise exposure in service may have contributed to hearing loss, but also states that an opinion cannot be provided without resort to speculation.  The August 2017 opinion clearly states that hearing loss is not due to service, but cites to the normal whisper test at separation, which is not a valid test, in support of that finding.  The opinion is also based on statements from the Veteran that hearing loss only had its onset 10 years earlier, whereas he had previously reported having hearing loss since service.

Ultimately, the Board finds that the evidence regarding the etiology of the Veteran's hearing loss is in equipoise.  In other words, when these opinions are viewed collectively, the evidence supporting the Veteran's claim is equal to the evidence against his claim.  Further, the Veteran has reported having hearing loss since service.  Therefore, the Board will resolve any doubts in the Veteran's favor, and conclude that element (3) of service connection has been satisfied.  As a result, service connection for bilateral hearing loss is warranted in this case.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


